DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2, 6-8, 10-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotz [US 20150021168] in view of Yoon [US 20150218698].
Claim 1: Lotz teaches a method of inline deposition control (method of producing a coating) [title], where the method includes determining a surface defect region of a coating on a substrate and a location of the surface defect (the inline transmission measurement device is located at position 140 within the system, where it would have been obvious to one of ordinary skill in the art that the location of the surface defect would occur at position 140) [0025; Fig. 3]; and selectively and locally correcting the surface defect by applying a corrective coating to the surface defect region based on the location of the defect (it would have been obvious to one of ordinary skill in the art that the thickness of portion of the elongated substrate is corrected upon defect determination) [0026-0028]. Lotz teaches the deposition can be performed by vapor such as CVD sources, and two or more sources can be provided [0041]; however, Lotz does not appear to teach performing with spatial atomic layer deposition or SALD. Yoon is provided. 
Yoon teaches spatial deposition of a material on a substrate by short distance reciprocating motions of the substrate [abstract], wherein the method may also include on an elongated flexible film [0087; Fig. 13]. The spatial deposition includes SALD [0014]. It would have been obvious to one of ordinary skill in the art to provide SALD as another operable vapor deposition process since Yoon teaches one can reduce the size of the deposition system [0007] while producing a consistent thickness [0096]. 

Claim 6: Lotz teaches the determining step by using a coating thickness measurement system [0021].
Claims 7 and 14: Lotz teaches using visible light optical inspection [0021-0022].
Claims 8 and 11: Lotz teaches the substrate is moving in a longitudinal direction [Fig. 3] and the monitoring and correction is performed inline [abstract].
Claim 10: Lotz teaches the deposition can take place under independently arranged vacuum chambers [0040], wherein it would have been obvious to one of ordinary skill in the art that that each chamber would act as a lock and load chamber. 
Claim 15: Lotz teaches a method of inline deposition control (method of producing a coating) [title], where the method includes determining a surface defect region of a coating on a substrate and a location of the surface defect (the inline transmission measurement device is located at position 140 within the system, where it would have been obvious to one of ordinary skill in the art that the location of the surface defect would occur at position 140) [0025; Fig. 3], where the substrate moves in a longitudinal direction [Fig. 3] and the measuring is performed on a first material on a substrate [0006; 0030] and selectively and locally correcting the surface defect by applying a corrective coating to the surface defect region based on the location of the defect (it would have been obvious to one of ordinary skill in the art that the thickness of portion of the elongated substrate is corrected upon defect determination) [0026-0028], by depositing a second coating [0030-0031]. Lotz teaches the deposition can be performed by vapor such as CVD sources, and two or more sources can be provided [0041]; however, Lotz does not appear to teach performing with spatial atomic layer deposition or SALD. Yoon is provided. 

Claim 16: Lotz teaches the coating material can be TiO2, Al2O3, and SiO2 [claim 14]. 
Claim 17: Lotz teaches using visible light optical inspection [0021-0022].
Claim 18: in light of applicant’s disclosure, it would appear that Lotz teaches providing deposition at an atmospheric environment (that is the deposition is not vacuumed and vented during each atomic layer deposition and uses sealing elements or gas bearing separators) [0023; 0040].
Claims 19 and 20: Lotz teaches the coating material can be a pure metal material such as Ta, Ti, and Si [claim 14].

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotz in view of Yoon as applied to claim 1 or 15 above, and further in view of Knaapen [US 9567671].
Teaching of the prior art is aforementioned, but does not appear to teach covering the surface defect region and an overspray region adjacent to the surface defect region. Knaapen is provided.
Claims 3 and 9: Knaapen teaches that atomic layers deposited by neighboring tracks may overlap each other such that a gap between atomic layers would be reduced [col 27, ln 3-10]. It would have been obvious to one of ordinary skill in the art to coated in an overlapping or overspraying an area of correction so as to reduce any gaps between deposition steps. 

s 4-5, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotz in view of Yoon as applied to claim 1 or 15 above, and further in view of Keto [US 20190186010].
Teaching of the prior art is aforementioned, but does not appear to teach translating the SALD reactor relative to the substrate so that the SALD reactor is located above the defect region. Keto is provided.
Claims 4 and 12: Keto teaches an alternatively way of providing coating onto a substrate with ALD is a movable nozzle [0003], where the nozzle can translate relative to the substrate and is located above the substrate [Fig. 1; 0057]. It would have been obvious to one of ordinary skill in the art to provide a movable nozzle as taught by Keto so as to allow the process to be more flexible in adjusting the deposition process [0004]. 
Claims 5 and 13: Lotz teaches controlling (activating) the deposition source (coating reactor) when the substrate is position at the deposition source to yield a particular output based upon the measured value [0031].
Conclusion

Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/               Primary Examiner, Art Unit 1715